

	

		II

		109th CONGRESS

		1st Session

		S. 60

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To repeal the provision of law that provides automatic

		  pay adjustments for Members of Congress.

	

	

		1.Elimination of automatic pay

			 adjustments for Members of Congress

			(a)In

			 generalParagraph (2) of section 601(a) of the Legislative

			 Reorganization Act of 1946 (2 U.S.C. 31) is repealed.

			(b)Technical and

			 conforming amendmentsSection 601(a)(1) of such Act is

			 amended—

				(1)by striking

			 (a)(1) and inserting (a);

				(2)by redesignating

			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;

			 and

				(3)by striking

			 as adjusted by paragraph (2) of this subsection and inserting

			 adjusted as provided by law.

				(c)Effective

			 dateThis section shall take effect on February 1, 2007.

			

